Jfourtlj Court of
                                  £>ti\\ Antonio,

                                       December 30, 2013

                          No. 04-12-00735-CR and 04-12-00736-CR


                                      Albert NICHOLAS,
                                            Appellant


                                               v.




                                     The STATE of Texas,
                                            Appellee


                  From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding



                                        O R I) E R


       The Appellanl's motion for extension of time to file the motion for rehearing is
GRANTED. Time is extended to January 27, 2014.




                                                    Sandce Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2013.




                                                    Keitn E. Mottle
                                                    Clerk of Court